Citation Nr: 1112833	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-15 036	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for discectomy and fusion, C5-C6, with plate placement with cervical spondylosis and strain.

2.  Entitlement to service connection for leg neuralgias, as secondary to discectomy and fusion, C5-C6, with plate placement with cervical spondylosis and strain.

3.  Entitlement to service connection for bone spurs with scarring, as secondary to discectomy and fusion, C5-C6, with plate placement with cervical spondylosis and strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.

This case came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2005 rating decision in which the RO, in pertinent part, denied entitlement to service connection for the disabilities listed on the title page.  

In September 2006, the Veteran testified at a personal hearing before a Veterans Law Judge, who is no longer employed by the Board.  In July 2010, the Veteran indicated that he did not want another hearing. 

In March 2008 and May 2009, the Board remanded the claims for additional development.


FINDING OF FACT

In February 2011, the Board received notification that the Veteran died in December 2010.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  Substitution in Case of Death of Claimant,76 Fed. Reg. 8666-8674 (proposed Feb. 15, 2011).  


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


